DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Georgiy L. Khayet (Reg No. 59,595) on 2/16/2021.

The application has been amended as follows: 
Amend claim 11 as per the following:

11. (Currently Amended) A system, comprising: 
39129USa processor configured to: 
initiate a rollup service, the rollup service being configured to: 

generate a rollup index of the raw data based on a first set of rollup parameters that comprise selections of the fields and metrics by: 
searching for matching ones of the data elements of the raw data that correspond to the first set of rollup parameters; grouping the data elements together based on the matching; 
flattening the data elements; and 
rolling up the data elements for placement into the rollup index based on a second time interval that is larger than the first time interval; 
and store the rollup index in a storage space, the rollup index being reduced in size relative to the raw data so as to reduce an amount of the storage space required to store rollup index relative to storing the raw data; 
storing the raw data along with the rollup index, wherein the raw data comprises at least a last segment of the raw data covering a latter portion of the first time interval, wherein the rollup index comprises additional flattened data elements selected using a second set of rollup parameters, wherein the second set of rollup parameters are orthogonal in content to the first set of rollup parameters; 
and initiate a search service endpoint, the search service endpoint being configured to: 
receive a query having query parameters; 
parse the query parameters; 
initially search a last segment of the raw data for portions of the data elements that correspond to the query parameters prior to searching the rollup index; 
search the query parameters against the rollup index; 
and generate a response using the rollup index; and a memory in communication with the processor, the memory being configured to store instructions executable by the processor.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 9-11 and 13-24 are allowable over the prior art of record. The closest prior art of record Seiver et al. (Patent Number 9384203), teaches generating a plurality of log data records, each including the one or more indexed data components, and generate a summarized data record by aggregating one or more log data records having at least one matching indexed data component. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “wherein the rollup index comprises additional flattened data elements selected using a second set of rollup parameters, wherein the second set of rollup parameters are orthogonal in content to the first set of rollup parameters; receiving a query having query parameters; parsing the query parameters; initially searching the last segment of the raw data for portions of the data elements corresponding that correspond to the query parameters prior to searching the rollup index; searching the query parameters against the rollup index”, and similarly in independent claims 11 and 17.
Dependent claims 2, 9-10, 13-16 and 18-24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198